EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jin Zhu on 04/26/2021.
The application has been amended as follows: 

Cancel claims 1,3,4,6-12.

Amend claim 5 as follows:
5.	(Currently Amended) A computer-implemented method performed using a system comprising a non-transitory computer-readable medium coupled to one or more data processing apparatus having instructions stored thereon, the method 
(


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
[AltContent: textbox ()][AltContent: textbox ()]
(i) a DNMT1 transition state and a geometric atomic volume of the DNMT1transition state,
wherein the DNMT1transition state comprises the structure

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
; 
(ii) 
wherein the chemically stable compound that resembles the molecular electrostatic potential at the van der Waals surface computed from the wave function of the DNMT1 transition state and the geometric atomic volume of the DNMT1 transition state is a putative inhibitor of DNMT1;
(iii) testing the  putative inhibitor for inhibitory activity to DNMT1 by determining if the a putative inhibitor inhibits DNMT1-catalyzed methylation of hemimethylated DNA;
wherein the putative inhibitor that inhibits DNMT1-catalyzed methylation of hemimethylated DNA is an inhibitor of DNMT1.    




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb